UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 LARGUS WAYNE BROCK,

                         Plaintiff,

                         v.                             Case No. 1:19-cv-03112 (TNM)

 STATE OF OKLAHOMA, et al.,

                         Defendants.


                                      MEMORANDUM OPINION

       Plaintiff Largus Wayne Brock, pro se, recently filed a “Notice of Removal of Action

Under 28 U.S.C. § 1441(b) Diversity and Notice of Joinder of Claims Under 28 U.S.C. 18(b),”

with this Court. See Notice of Removal of Action (“Notice”) at 1, ECF No. 1. Filed with this

Court as a civil complaint, the Notice seeks to remove a “civil action . . . currently pending as

Case No.: 19047231 to include [six criminal charges]” from the City of Oklahoma City

Municipal Court to this Court. Id. at 4. If Brock is trying to remove criminal charges from

Oklahoma state court to this Court through a civil action, this removal is inappropriate. But if

Brock means to initiate a new civil case in this Court to challenge Oklahoma’s charges against

him, Brock’s Complaint fails to meet the minimal standards set by the Federal Rules of Civil

Procedure, even after accounting for his pro se status.

       When the federal district court would have original jurisdiction over a civil case, a

defendant may remove that case to the “district court of the United States for the district and

division embracing the place where such action is pending.” 28 U.S.C. § 1441(a) (emphasis

added). A defendant may similarly remove certain criminal cases from state to federal court if

he files a notice of removal “in the district court of the United States for the district and division
within which such prosecution is pending.” 28 U.S. Code § 1455(a) (emphasis added). But no

law allows a defendant in either a civil or criminal action to remove a case to a federal district

court of his choice. Nor does any law allow a defendant to convert his criminal case to a civil

action. Brock tries to do both here. Treating this case as a removal action, then, is a legal

impossibility.

        Because of this, the Court will construe Brock’s Notice as a civil complaint challenging

Oklahoma’s attempts to prosecute him. Rule 8 of the Federal Rules of Civil Procedure requires a

complaint to contain (1) “a short and plain statement of the grounds for the court's jurisdiction,”

(2) “a short and plain statement of the claim showing that the pleader is entitled to relief,” and

(3) “a demand for the relief sought.” Fed. R. Civ. P. 8(a). A complaint must also “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). Although a pro se litigant’s pleadings are “held to a less stringent standard than

formal pleadings drafted by lawyers,” even pro se litigants must comply with the Federal Rules

of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). And when a pro se

litigant’s complaint “sets forth ‘a meandering, disorganized, prolix narrative’ or is ‘so verbose,

confused and redundant that its true substance, if any, is well disguised,’” the Court may dismiss

the action sua sponte. Hamrick v. United States, No. 10-cv-00857-JDB, 2010 WL 3324721, at

*1 (D.D.C. Aug. 24, 2010) (quoting Hamrick v. United Nations, No. 07-cv-1616-RMC, 2007
WL 3054817, at *1 (D.D.C. Oct. 19, 2007)).

        Brock’s filing is such a case. Brock has included no facts suggesting that he is entitled

to relief. Instead, the Complaint consists mainly of meandering and disorganized statements of

law about the federal rules and laws governing removal of cases from state court, Notice at 7–8,




                                                    2
diversity jurisdiction, id. at 6, and joinder of claims, id. at 9–10. If Brock alleges any facts at all,

they appear only in a few lines under Brock’s one-page “background” section:

    “We aver this complaint is a continued constructive bond fraud and malicious
    prosecution upon ~Petitioner~largus-wayne: brock~ from TCOOC, and organized for
    profit Corporation registered Dunn and Bradstreet number 073131542, initiated on or
    about March 27th, VOLS 2017 contingent upon case number: XX-XXXXXXX and 16-
    8542225 {see exhibit 3A) and contingent upon Case number: 11526977-01,: 11526978x-
    01 {exhibit 4A) to include case number: CV-2013-417 (exhibit 4A) filed January 24th
    2013 JOURNAL ENTRY OF JUDGMENT stemming from an arrest on January 20
    VOLS 2012 ,(see exhibit 5 A} ,aver acts of RICO as affirmed in the ~4th Crown
    Principle USCA 19-1099~ wish remedy in Common Law and the Law of Equity.”

Id. at 5–6.

        Even “liberally construing” the allegations within the Complaint, the Court cannot

decipher what occurred here, how any of the defendants were involved, or even under what

cause of action Brock is proceeding. The defendants could likewise hardly be expected to

have notice of Brock’s claim sufficient to file an answer or prepare a defense. See Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C. 1977) (“The purpose of [Rule 8(a)] is to give fair

notice of the claim being asserted so as to permit the adverse party the opportunity to file a

responsive answer, prepare an adequate defense and determine whether the doctrine of res

judicata is applicable.”).

        Because Brock’s filing—whether a notice or complaint—fails to meet the threshold

requirements of federal law and Rule 8(a) of the Federal Rules of Civil Procedure, the Court

will sua sponte dismiss the case.

        A separate order will issue.



                                                                                2019.12.04
                                                                                09:19:42 -05'00'
Dated: December 4, 2019                                 TREVOR N. McFADDEN
                                                        United States District Judge


                                                   3